IN THE DISTRICT COURT OF APPEAL
BRIGHTHOUSE NETWORKS/               FIRST DISTRICT, STATE OF FLORIDA
ESIS WC CLAIMS and NEW
HAMPSHIRE INSURANCE CO.             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellants,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4189

HELEN YOHN-WEINSTEIN,

     Appellee.
_____________________________/

Opinion filed May 3, 2017.

An appeal from an order of Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: March 26, 2013.

Gerald F. Znosko and Wanda M. Reas of Znosko & Reas, P.A., Orlando, for
Appellants.

Laurie Thrower Miles of Miles and Parrish, P.A.; Wendy S. Loquasto of Fox &
Loquasto, P.A., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS, and BILBREY, JJ., CONCUR.